Exhibit 10.1

 

 

 

 

THE FEDERAL HOME LOAN BANK

OF ATLANTA

 

BENEFIT EQUALIZATION PLAN

(As Amended and Restated Effective 2011)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Introduction    1   

Article 1.

  

Definitions

     1     

Article II.

  

Membership

     3     

Article III.

  

Amount and Payment of Pension Benefits

     4     

Article IV.

  

Amount and Payment of Savings Plan Benefits

     7     

Article V.

  

Source of Payment

     11   

Article VI.

  

Designation of Beneficiaries

     12   

Article VII.

  

Administration of the Plan

     12   

Article VIII.

  

Amendment and Termination

     14   

Article IX.

  

General Provisions

     14   



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF ATLANTA

BENEFIT EQUALIZATION PLAN

(2011 RESTATEMENT)

Effective January 1, 2011, THE FEDERAL HOME LOAN BANK OF ATLANTA (the “Bank”)
hereby amends and completely restates its Benefit Equalization Plan (the “Plan”)
as follows.

Previously, the Plan was amended and restated in order to add provisions
necessary to comply with Section 409A of the Internal Revenue Code of 1986, as
amended. As permitted under guidance issued under Code Section 409A, the Plan
does not contain provisions retroactive to the effective date of Section 409A
(January 1, 2005), but the Plan has complied with Section 409A and guidance
thereunder since the effective date of such legislation.

INTRODUCTION

The purpose of this Plan is to provide benefits to certain employees of the Bank
which would have been payable under the Pentegra Defined Benefit Plan for
Financial Institutions (the “Retirement Fund”) and benefits equivalent to the
matching contributions and 401(k) contributions which would have been available
under the Federal Home Loan Bank of Atlanta 401(k) Savings Plan (“Savings
Plan”), but for the limitations placed on benefits and matching contributions
for such employees by Sections 401(a)(17), 402(g), and 415 of the Internal
Revenue Code of 1986, as amended from time to time, or any successor body of law
thereto. In addition, under the Plan the Board may grant additional benefits to
Participants from time to time in order to attract and retain key employees of
the Bank.

This Plan is intended to constitute a nonqualified unfunded deferred
compensation arrangement for a select group of management or highly compensated
employees. All benefits payable under this Plan shall be paid solely out of the
general assets of the Bank. No benefits under this Plan shall be payable by the
Retirement Fund or from its assets or by the Savings Plan or from its assets.

Article 1.  Definitions

When used in the Plan, the following terms shall have the following meanings:

1.01     “Account” means the account established and maintained under Article IV
to record the contributions deemed to be made by the Member and the Bank, as
well as the change in value attributable to the deemed gains and losses thereon,
all as described hereafter. For a Member who participated in the Plan prior to
January 1, 2005, the Account includes both a Grandfathered Account and a
Section 409A Account.

 

1



--------------------------------------------------------------------------------

1.02     “Actuary” means the independent consulting actuary retained by the Bank
to assist the Committee in its administration of the Plan.

1.03     “Adoption Date” means January 1, 2011.

1.04     “Bank” means the Federal Home Loan Bank of Atlanta.

1.05     “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article VI of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.

1.06     “Board” or “Board of Directors” means the Board of Directors of the
Bank.

1.07     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

1.08     “Code Limitations” mean the cap on compensation taken into account by a
plan under Code Section 401(a)(17), the limitations on 401(k) contributions
necessary to meet the dollar limitations on elective deferrals under Code
Section 402(g) and the overall limitations on contributions and benefits imposed
on qualified plans by Code Section 415, as such provisions may be amended from
time to time, and any similar successor provisions of federal tax law.

1.09     “Committee” means the Governance and Compensation Committee or any
successor committee appointed by the Board of Directors to administer the Plan.

1.10     “Deferral Agreement” means the Agreement under which a Member elected
to defer compensation under the Plan in accordance with the provisions of
Article IV.

1.11     “Eligible Executive” means (1) an officer of the Bank who holds the
title of Senior Vice President or higher, or (2) an officer of the Bank who was
a participant of the plan as of December 31, 2007, who has been selected to be
an Eligible Executive by the Committee, and who is or potentially is affected by
the cap on compensation set out in Code Section 401(a)(17) during the current or
next following calendar year. For purposes of determining who is an Eligible
Executive, the dollar amount of the Code Section 401(a)(17) cap on compensation
shall at all times be deemed to be at least $205,000, so that all Eligible
Executives have or potentially have compensation of at least $205,000 for the
current or next following calendar year.

1.12     “Grandfathered Account” means the value of the Member’s Account on
December 31, 2004, together with earnings accruing to the Member’s Grandfathered
Account thereafter, and is exempt from Code Section 409A.

1.13     “Grandfathered Benefit” shall mean the portion of the Member’s pension
benefit under Article III, determined as if the Member terminated employment as
of December 31, 2004, but only if the Member was vested in such benefit as of
December 31, 2004. Such Grandfathered Benefit shall remain exempt from Code
Section 409A.

 

2



--------------------------------------------------------------------------------

1.14     “Member” means any person included in the membership of the Plan as
provided in Article II.

1.15     “Section 409A Account” shall mean the value of the Member’s Account,
minus the value of the Member’s Grandfathered Account. The Section 409A Account
shall be subject to Code Section 409A and applicable guidance thereunder.

1.16     “Section 409A Benefit” means, as applicable (i) the portion of the
Member’s pension benefit under Article III of the Plan, minus the Grandfathered
Benefit; or (ii) the Member’s entire pension benefit under Article III if the
Member was not vested in his or her benefit as of December 31, 2004. The
Section 409A Benefit shall be subject to Code Section 409A and applicable
guidance thereunder.

1.17     “Termination of Employment” whether or not capitalized herein, means
separation from service under Code Section 409A and applicable guidance
thereunder.

 

Article II. Membership

2.01     Each Eligible Executive of the Bank who is included in the membership
of the Retirement Fund shall become a Member of the Plan on the date the Member
first accrues a benefit under Article III.

2.02     Each Eligible Executive of the Bank who is included in the membership
of the Savings Plan shall become a Member of the Plan on the earliest date on
which he is credited with an elective contribution addition or makeup
contribution addition under Section 4.01, 4.03 or 4.09 of the Plan.

2.03     Notwithstanding the provisions of Section 2.01 or 2.02, the Board or
its designee may act, in its sole discretion, as described in (i) and
(ii) below. In the absence of a determination under (i) or (ii) below, the
provisions of Sections 2.01 and 2.02 shall apply.

(i)        The Board or its designee may, in its sole discretion, make a
determination that an Eligible Executive who would become a Member of the Plan
through the operation of Sections 2.01 and/or Section 2.02 shall not become a
Member of the Plan. In such a case, the Eligible Executive shall not become a
Member of the Plan unless and until the Board or its designee makes a
determination, in its sole discretion, that such Eligible Executive shall become
a Member of the Plan. The Committee shall notify any Eligible Executive affected
by such a determination.

(ii)       The Board or its designee may, in its sole discretion, make a
determination that an individual who would not become a Member of the Plan
through the operation of Section 2.01 and/or Section 2.02 shall become a Member
of the Plan. In such a case, the

 

3



--------------------------------------------------------------------------------

individual shall become a Member of the Plan on the date the Board or its
designee makes the determination described herein. The Committee shall notify
any Eligible Executive affected by such a determination.

2.04     If on the date that payment of a Member’s benefit from the Retirement
Fund commences, the Member is not entitled under Section 3.01 below to receive a
benefit under the Plan, his membership in the Plan for purposes of benefits
under Article III shall terminate on such date.

2.05     A benefit shall be payable under the Plan to or on account of a Member
only upon the Member’s retirement, death or other Termination of Employment with
the Bank, except as provided in Article IV.

Article III.   Amount and Payment of Pension Benefits

3.01     The amount, if any, of the annual pension benefit payable to or on
account of a Member pursuant to the Plan shall equal the excess of (i) over
(ii), as determined by the Committee, where:

(i)         Is the annual pension benefit determined as of a Member’s
Termination of Employment on the basis of the Regular Form of payment that would
otherwise be payable to or on account of the Member by the Retirement Fund if
its provisions were administered without regard to the Code Limitations, and
with the inclusion in the definition of “Base Salary” (for the year deferred) of
any amount deferred by a Member under (A) the Deferred Compensation Plan and
(B) under Sections 4.01 and 4.02 of this Plan; and

(ii)        Is the annual pension benefit determined as of a Member’s
Termination of Employment on the basis of the Regular Form of payment that is
payable to or on account of the Member by the Retirement Fund.

For purposes of this Section 3.01, “annual pension benefit” includes any “Active
Service Death Benefit,” “Retirement Adjustment Payment,” “Annual Increment” and
“Single Purchase Fixed Percentage Adjustment” which the Bank elected to provide
its employees under the Retirement Fund. For Members initially hired by the Bank
prior to July 1, 2005, “Base Salary” is the basic annual salary rate as of each
January 1st including bonuses paid in the prior calendar year. For Members
initially hired by the Bank on or after July 1, 2005, “Base Salary” is the basic
annual salary rate as of each January 1st, but excluding bonuses paid in the
prior calendar year.

3.02     Unless the Member elects an optional form of payment under the Plan
pursuant to Section 3.03 below, the annual pension benefit, if any payable to or
on account of a Member under Section 3.01 above, shall be converted by the
Actuary and shall be payable to or on account of the Member in the “Regular
Form” of payment, utilizing for that purpose the same actuarial factors and
assumptions then used by the Retirement Fund to determine the actuarial

 

4



--------------------------------------------------------------------------------

equivalence. For purposes of the Plan, the “Regular Form” of payment means an
actual pension benefit payable for the Member’s lifetime and the death benefit
described in Section 3.04 below.

3.03     (a) A Member may elect in writing pursuant to paragraph (c) below to
have the annual pension benefit, if any, payable to or on account of a Member
under Section 3.02 above converted by the Actuary to any optional form of
payment then permitted for such Member under the Retirement Fund; and for this
purpose it is noted that, depending on their date of hire, Members may have
different optional forms of payment available to them under the Retirement Fund.
The Actuary shall utilize for the purpose of that conversion the same actuarial
factors and assumptions then used by the Retirement Fund to determine actuarial
equivalence.

(b)        If a Member who had elected an optional form of payment under this
Section 3.03 dies after the date his benefit payments under the Plan had
commenced, the only death benefit, if any, payable under the Plan in respect of
said Member shall be the amount, if any, payable under the optional form of
payment which the Member had elected under the Plan. If a Member who had elected
an optional form of payment under this Section 3.03 dies before the date his
benefit payments under the Plan commence, his election of an optional form of
benefit shall be inoperative.

(c)        An election of any optional form of payment under this Section 3.03
may be made only in writing and filed by the Member with the Committee, and
shall be subject to the following additional rules:

    (i)        A Member shall be permitted to make an initial election with
respect to the form of payment under this Article III no later than January 30
following the end of the calendar year in which the Member first accrues a
benefit under Article III.

    (ii)       Any subsequent election (i.e., any election following the
Member’s initial election under paragraph (c)(i) above) must be made no later
than twelve (12) months preceding the Member’s Termination of Employment; and

    (iii)      Any subsequent election (i.e., any election following the
Member’s initial election under paragraph (c)(i) above) with respect to the
Member’s Section 409A Benefit must defer the commencement of distribution of the
Section 409A Benefit for a period of at least five (5) years from the date such
payment would have otherwise commenced, provided, however, that if the
subsequent election is a change in the form of payment between two life
annuities (as determined under Section 409A and applicable guidance thereunder)
that are actuarially equivalent applying reasonable actuarial methods and
assumptions, such election shall not be subject to the five year delay rule
under this clause (iii).

3.04     Benefits payments upon the death of a Member shall be calculated as
follows:

(a)        For benefits accrued to a Member prior to February 1, 2003, upon the
death of a Member before the date his benefit payments under the Plan commence
or after the date his benefit payments commence, if he had not elected an
optional form of payment under Section

 

5



--------------------------------------------------------------------------------

3.03 above, a death benefit shall be paid to the Member’s Beneficiary in a lump
sum equal to the excess, if any, of (i) over (ii), where:

    (i)         is an amount equal to 12 times the annual pension benefit, if
any, payable under Section 3.01 above, and

    (ii)        is the sum of the benefit payments, if any, which the Member had
received under the Plan.

(b)        For any benefits accrued to any Member from February 1, 2003 onward,
upon the death of a Member before the date his benefit payments under the Plan
commence or after the date his benefit payments commence, if he had not elected
an optional form of payment under Section 3.03 above, a death benefit shall be
paid to the Member’s Beneficiary in a lump sum equal to the excess, if any, of
(i) over (ii), where:

    (i)         is an amount equal to 10 times the annual pension benefit, if
any, payable under Section 3.01 above and adjusted for present value, and

    (ii)        is the sum of the benefit payments, if any, which the Member had
received under the Plan.

3.05     If a Member to whom an annual pension benefit is payable under this
Plan dies before the commencement of the payment of his benefit, the death
benefit payable under Section 3.04 shall be payable to the Member’s beneficiary
as if the payment of the Member’s benefit had commenced on the first day of the
month in which his death occurred.

3.06     If a Member is restored to employment with the Bank, payment of any
pension benefits under this Plan shall continue as though the Member had not
been re-employed, and the Member may not cease the payment of pension benefits
or change the form of payment of such benefits. However, the Member, if eligible
to participate in the Plan upon his re-employment, shall accrue pension benefits
under the terms of this Article III as though the Member had not previously
retired, and upon the Member’s subsequent Termination of Employment, his pension
benefits under Article III of the Plan shall be reduced by the equivalent
actuarial value of the amount of any pension benefit under Article III
previously paid by the Plan to the Member. For purposes of this Section 3.06,
the equivalent actuarial value of the pension benefits previously paid to the
Member shall be determined by the Actuary utilizing for that purpose the same
actuarial factors and assumptions then used by the Retirement Fund to determine
actuarial equivalence under the Retirement Fund. In addition, with respect to
pension benefits under Article III of this Plan which accrue after the Member’s
re-employment, the Member may make initial and subsequent elections regarding
the form of payment, as provided under the terms of this Article III.

3.07     If (i) a Member or beneficiary is eligible to commence his or her
pension benefit under this Article III or has already commenced receiving such
benefit, (ii) such Member or beneficiary does not participate in any other
non-qualified deferred compensation plan that would

 

6



--------------------------------------------------------------------------------

be aggregated with this Plan under Treasury Regulation Section 1.409A-1(c)(2)
(i.e., another defined benefit-type deferred compensation plan), and
(iii) during a given calendar year the equivalent actuarial value of the
remaining pension benefit payable to such Member or beneficiary under Article
III of this Plan does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B) for such calendar year, then the equivalent actuarial value
of such remaining benefit shall be paid in a single lump sum to such Member or
beneficiary, as applicable, on a date determined by the Committee in its
discretion, but no later than December 31 of the calendar year for which such
determination is made.

3.08     Except in cases where the Member properly elects to receive his benefit
in the form of a lump sum payment, all annual pension benefits under the Plan
shall be paid in monthly, or annual installments, as elected by the Member.
Benefits shall commence on a date determined by the Committee in its sole
discretion, but no later than ninety (90) days after the Member’s Termination of
Employment with the Bank. If a Member has properly elected to receive his
benefit in the form of a lump sum payment, such benefit shall be paid to the
Member within ninety (90) days following the later of (i) the date the Member
reaches age 50 or (ii) the date of the Member’s Termination of Employment with
the Bank.

3.09     Only a Member’s years of service with the Bank beginning on the
Member’s initial hire date with the Bank shall be taken into account for
purposes of the Plan. The Board or its designee may make exceptions to this rule
and may grant additional years of service to a Member. Similarly, the Board or
its designee may also from time to time grant to one or more Members or
prospective Members under this Plan additional benefits which the Board or its
designee deems appropriate to attract or retain such Member. In crediting such
additional benefits or service, the Board or its designee may attach vesting or
other conditions as it deems appropriate. Any such additional benefits or
service, and the terms and conditions associated with such additional benefits
or service, shall be set forth on an Appendix to this Plan. Such Appendix shall
be incorporated in and made a part of this Plan, but shall not be required to be
disclosed to any Member other than the Member who receives such additional
benefits, except as required by applicable law. Any additional benefits credited
pursuant to this Section 3.09 shall be treated as part of the Member’s
Section 409A Benefit and shall be fully subject to Section 409A.

3.10     The timing of a distribution of a Member’s Section 409A Benefit may not
be accelerated, except in the event the Committee, in its sole discretion,
elects to allow an acceleration which is a permissible acceleration under Treas.
Reg. Section 1.409A-3(j)(4).

Article IV. Amount and Payment of Savings Plan Benefits

4.01     During each calendar year, if the Eligible Executive’s 401(k) account
contributions under the Savings Plan for such year have reached the maximum
permitted by the Code Limitations as determined by the Committee, and if the
Eligible Executive has elected to reduce his compensation for the current
calendar year in accordance with the provisions of Section 4.02, then such
Eligible Executive shall be credited with an elective contribution addition
under this Plan equal to the reduction in his compensation made in accordance
with such

 

7



--------------------------------------------------------------------------------

election; provided, however, that the sum of all such elective contribution
additions for an Eligible Executive with respect to any single calendar year
shall not be greater than the excess of (i) over (ii), where

    (i)         is an amount equal to the regular account and maximum 401(k)
account contributions permitted under the Savings Plan for the calendar year as
determined under the Savings Plan if its provisions were administered without
regard to the Code Limitations and if compensation as defined in the Savings
Plan included any deferrals made under this Section 4.01; and

    (ii)        is an amount equal to his regular account and 401(k) account
contributions actually made under the Savings Plan for the calendar year.

4.02     A Member’s election under Section 4.01 shall be made in accordance with
the following provisions:

(a)        The Committee shall provide each Member with a Deferral Agreement at
least 30 days prior to the commencement of the calendar year in which
compensation is to be earned and paid. Each Member shall execute and deliver the
Deferral Agreement to the Committee no later than the last business day
preceding the calendar year in which compensation is to be earned and paid.

Notwithstanding the above, provided the Eligible Executive does not already
participate in a deferred compensation plan of the Bank that is considered to be
the same type of plan as this Plan under the plan aggregation rules contained in
Treasury Regulation 1.409A-1(c)(2), an Eligible Executive who first becomes
eligible to participate in the plan during a calendar year may execute a
Deferral Agreement with respect to his elections under Section 4.01 within 30
days of the date he becomes eligible to participate. An individual who is an
Eligible Executive immediately prior to the Adoption Date may file a Deferral
Agreement with the Committee within such period prior to the Adoption Date and
in such manner as the Committee may prescribe. With respect to Section 4.01, the
Deferral Agreement shall only apply to compensation earned by the Member in the
payroll periods beginning on or after the later of the date such Agreement is
submitted to the Committee or the Adoption Date.

(b)        The Deferral Agreement shall provide for separate elections with
respect to elective contribution additions under Section 4.01, and shall provide
for separate distribution elections with respect to the Grandfathered Account
and the Section 409A Account.

(c)        An Eligible Executive’s elections on his Deferral Agreement of the
rates at which he authorizes deferrals under Section 4.01 shall be irrevocable
for the calendar year for which the deferral is elected. Notwithstanding the
foregoing, a Member may, in the event of an unforeseeable emergency which
results in severe financial hardship, request a suspension of his salary
deferrals under the Plan. The request shall be made in a time and manner
determined by the Committee. The suspension shall be effective with respect to
the portion of the calendar year remaining after the Committee’s determination
that the Member has incurred a severe financial

 

8



--------------------------------------------------------------------------------

hardship. The Committee shall apply standards, to the extent applicable,
identical to those described in Section 4.08 in making its determination.

4.03     For each elective contribution addition credited to a Member under
Section 4.01, such Member shall also be credited with a matching contribution
addition under this Plan equal to the matching contribution, if any, that would
be credited under the Savings Plan with respect to such amount if contributed to
the Savings Plan, determined as if the provisions of the Savings Plan were
administered without regard to the Code Limitations and determined after taking
into account the Member’s actual contributions to and actual matching
contributions under the Savings Plan.

4.04     The Committee shall maintain an Account on the books and records of the
Bank for each Eligible Executive who is a Member by reason of amounts credited
under Sections 4.01 and 4.03. The elective contribution additions, makeup
contribution additions and matching contribution additions of a Member under
Section 4.01 and 4.03 shall be credited to the Member’s Account as soon as
practical after the date that the compensation reduced under Section 4.01 would
otherwise have been paid to such Member.

4.05     In addition to the amounts described in Section 4.04, the Account of a
Member shall be credited from time to time with deemed investment gains and
losses based upon such hypothetical investment options as the Committee shall
announce to Members from time to time. A Member may request how his Account
shall be allocated among such investment options in increments of not less than
one percent (1%), but the Committee or its delegate may in its sole discretion
override any such request, and, if so, the Committee or its delegate may
allocate such funds in a different manner. A Member may make investment requests
on a daily basis, using such electronic or other media as the Committee may
permit. Investment requests shall be subject to such additional rules and
conditions as the Committee may prescribe from time to time (including a delay
in implementing such request, in order to give the Committee or its delegate an
opportunity to override such request). The Bank shall not be required under any
circumstance to obtain an actual investment vehicle which reflects the
investment request made by the Member, nor shall the Committee’s acceptance of a
Member’s investment request give the Member a right or interest in any specific
assets of the Bank.

4.06     A Member shall at all times be 100% vested in his deferrals under
Section 4.01. A Member shall become vested in employer matching contributions
under Section 4.03 at the same time the Member becomes vested in his or her
employer matching contributions under the Savings Plan. Members shall vest in
employer matching contributions on a two year cliff schedule where the Member is
0% vested until two years of employment with the Bank. The balance credited to a
Member’s Account under this Article IV, as adjusted by deemed gains and losses
under Section 4.05, shall be paid to him either in a lump sum payment or annual
installments over a period of two (2) to five (5) years, as elected by the
Member, with such payments to commence on a date determined by the Committee in
its sole discretion, but no later than ninety (90) days after the Member’s
Termination of Employment with the Bank. A Member’s election of lump sum or
installments (and, if applicable, the number of installments),

 

9



--------------------------------------------------------------------------------

shall be made in writing on a form acceptable to the Committee, and shall be
subject to the following additional rules:

    (i)         Any subsequent election (i.e., any election following the
Member’s initial election under Section 4.02) with respect to the Member’s
Grandfathered Account must be made no later than six (6) months preceding the
Member’s Termination of Employment; and

    (ii)        Any subsequent election (i.e., any election following the
Member’s initial election under Section 4.02) with respect to the Member’s
Section 409A Account (A) must be made no later than twelve (12) months preceding
the Member’s Termination of Employment; and (B) other than in the event of the
death of the Member, must defer the commencement of distribution of the
Section 409A Account for a period of at least five (5) years from the date such
payment would have otherwise commenced.

If installments are elected, a Member may continue to request that the balance
of his or her Account be invested under the procedures set out in Section 4.05.
Subsequent installments shall be paid on the anniversary of the date the first
installment is paid, and the amount paid on each installment shall be determined
by the multiplying the Member’s balance as most recently determined by the
Committee for this purpose, by a fraction, the numerator of which is one, and
the denominator of which is the number of remaining installments (including the
installment being paid); therefore, for example, if a Member elects installments
over five years, the fraction in the first year would be 1/5, in the second year
would be  1/4, in the third year would be 1/3, and so forth, until the fraction
in the final year is 1/1.

Notwithstanding the foregoing, if (i) a Member or beneficiary is eligible to
commence distribution of his or her Account under this Article IV or has already
commenced distribution, (ii) such Member or beneficiary does not participate in
any other non-qualified deferred compensation plan that would be aggregated with
this Plan under Treasury Regulation Section 1.409A-1(c)(2)(i.e., another
voluntary deferral-type deferred compensation plan), and (iii) during a given
calendar year the value of the Account payable to such Member or beneficiary
under Article IV does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B) for such calendar year, then the remaining value of such
Account shall be paid in a single lump sum to such Member or beneficiary, as
applicable, on a date determined by the Committee in its discretion, but no
later than December 31 of the calendar year for which such determination is
made.

4.07     If a Member dies prior to receiving the balance credited to his Account
under Section 4.06 above, the balance in his Account shall be paid to his
Beneficiary in a lump sum payment on a date determined by the Committee in its
sole discretion, but no later than ninety (90) days after his death, regardless
of whether the Member had elected installment payments under Section 4.06.

4.08     While employed by the Bank, a Member may, in the event of an
unforeseeable emergency, request a withdrawal from this Account. The request
shall be made in a time and manner determined by the Committee, shall be for an
amount not greater than the lesser of (i) the

 

10



--------------------------------------------------------------------------------

amount required to meet the financial hardship, or (ii) the amount of his
Account, and shall be subject to approval by the Committee. For purposes of this
Section 4.08, an unforeseeable emergency means a severe financial hardship
resulting from an illness or accident of the Member or a dependent (as defined
in Section 152 of the Code without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Member’s property due to casualty (including the need to
rebuild a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Member. Except as otherwise provided herein, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies. Whether a Member or dependent is faced with an unforeseeable
emergency is to be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Member’s assets, to the extent the liquidation
of such assets would not cause severe financial hardship, or by cessation of
deferrals under the arrangement.

4.09     Only a Member’s years of service with the Bank beginning on the
Member’s initial hire date with the Bank shall be taken into account for
purposes of the Plan. The Board or its designee may make exceptions to this rule
and may grant additional years of service to a Member. Similarly, the Board or
its designee may also from time to time credit to one or more Members or
prospective Members under this Plan additional amounts which the Board or its
designee deems appropriate to attract or retain such Member. In crediting such
additional amounts or service, the Board or its designee may attach vesting or
other conditions as it deems appropriate. Any such additional credits or
service, and the terms and conditions associated with such additional credits or
service, shall be set forth on an Appendix to this Plan. Such Appendix shall be
incorporated in and made a part of this Plan, but shall not be required to be
disclosed to any Member other than the Member who receives such additional
credits. Any additional amounts credited pursuant to this Section 4.09 shall be
added to the Member’s Section 409A Account and shall be fully subject to
Section 409A.

4.10     The timing of a distribution of a Member’s Section 409A Account may not
be accelerated, except in the event except in the event the Committee, in its
sole discretion, elects to allow an acceleration which is a permissible
acceleration of distribution under Treas. Reg. Section 1.409A-3(j)(4).

Article V. Source of Payment

5.01     All payments of benefits under the Plan shall be paid from, and shall
only be a general claim upon, the general assets of the Bank, notwithstanding
that the Bank, in its discretion, may establish a bookkeeping reserve or a
grantor trust (as such term is used in Sections 671 through 677 of the Code) to
reflect or to aid it in meeting its obligations under the Plan with respect to
any Member or prospective Member or Beneficiary. No benefit whatever provided by
the Plan shall be payable from the assets of the Retirement Fund or the Savings
Plan.

 

11



--------------------------------------------------------------------------------

5.02     No Member shall have any right, title or interest whatsoever in or to
any investments which the Bank may make or any specific assets which the Bank
may reserve to aid it in meeting its obligations under the Plan. To the extent
that any person acquires a right to receive payments from the Bank under the
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Bank.

Article VI. Designation of Beneficiaries

6.01     For purposes of benefits payable under Article III of this Plan, the
Member’s designated beneficiary shall be the same individual or entity
designated by the Member to receive benefits under the Retirement Fund in case
of the Member’s death. For purposes of benefits payable under Article IV hereof,
each Member of the Plan may file with the Committee a written designation of one
or more persons as the Beneficiary who shall be entitled to receive the amount,
if any, payable under the Plan upon his death. The Member may, from time to
time, revoke or change his beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Member’s death, and in no event shall it
be effective as of a date prior to such receipt.

6.02     If no such beneficiary designation is in effect at the time of a
Member’s death, or if no designated Beneficiary survives the Member, or if, in
the opinion of the Committee, such designation conflicts with applicable law,
the Member’s estate shall be deemed to have been designated his Beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Bank
therefor.

Article VII. Administration of the Plan

7.01     The Board of Directors has delegated to the Governance and Compensation
Committee, subject to those powers which the Board has reserved as described in
Article VIII below, general authority over and responsibility for the
administration and interpretation of the Plan. The Committee shall have full
power and discretionary authority to interpret and construe the Plan, to make
all determinations considered necessary or advisable for the administration of
the Plan and any trust referred to in Article V above, and the calculation of
the amount of benefits payable thereunder, and to review claims for benefits
under the Plan. Unless arbitrary or capricious, the Committee’s interpretations
and constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.

 

12



--------------------------------------------------------------------------------

7.02     The Committee shall arrange for the engagement of the Actuary, and if
the Committee deems it advisable, it shall arrange for the engagement of legal
counsel and certified public accountants (who may be actuary, counsel or
accountants for the Bank), and other consultants, and make use of agents and
clerical or other personnel for purposes of the Plan. The Committee may rely
upon the written opinions of such Actuary, counsel, accountants and consultants,
and upon any information supplied by the Retirement Fund or the Savings Plan for
purposes of Sections 3.01, 4.01 and 4.02 of the Plan, and delegate to any agent
or to any sub-committee or Committee member its authority to perform any act
hereunder, including without limitations those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Committee. The Committee shall
report to the Board of Directors, or to a committee designated by the Board of
Directors, at such intervals as shall be specified by the Board of Directors or
such designated committee, with regard to the matters for which it is
responsible under the Plan.

7.03     No Committee member shall be entitled to act on or decide any matters
relating solely to such member or any of his rights or benefits under the Plan.

7.04     No Committee member shall receive any special compensation for serving
in such capacity but shall be reimbursed for any reasonable expenses incurred in
connection therewith. No bond or other security need be required of the
Committee or any member thereof in any jurisdiction.

7.05     Any action of the Committee may be taken upon the affirmative vote of a
majority of the members at a meeting or, at the direction of its Chairman,
without a meeting by mail, e-mail or telephone, provided that all of the
Committee members are informed in writing of the vote.

7.06     All claims for benefits under the Plan shall be submitted in writing to
the Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his Beneficiary
(the “claimant”). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider. The Committee may hold any hearing or conduct any
independent investigation which it deems desirable to render its decision, and
the decision on review shall be made as soon as feasible after the Committee’s
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.

7.07     All expenses incurred by the Committee in its administration of the
Plan shall be paid by the Bank.

 

13



--------------------------------------------------------------------------------

Article VIII. Amendment and Termination

8.01     The Board of Directors of the Bank may amend, suspend or terminate, in
whole or in part, the Plan in accordance with applicable law without the consent
of the Committee, any Member, Beneficiary or other person, provided, however,
that (i) no amendment, suspension or termination shall retroactively impair or
otherwise adversely affect the rights of any Member, Beneficiary or other person
to benefits under the Plan which have accrued prior to the date of such action;
and (ii) termination with respect to the portion of the Plan that includes the
Section 409A Accounts and/or the Section 409A Accrued Benefits must comply with
the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix). The Board may
without the consent of any Member, Beneficiary or other person eliminate the
lump sum payment provision under Section 3.04. The Board may also take any other
action which may be necessary or appropriate to facilitate the administration,
management and interpretation of the Plan or to conform the Plan thereto,
provided that any such amendment or action does not have a material detrimental
effect on the then currently estimated cost to the Bank of maintaining the Plan.

Article IX. General Provisions

9.01     The Plan shall be binding upon and inure to the benefit of the Bank and
its successors and assigns and the Members, and the successors, assigns,
designees and estates of the Members. The Plan shall also be binding upon and
inure to the benefit of any successor bank or organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan shall preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another bank or
organization which assumes the Plan and all obligations of the Bank hereunder.
The Bank agrees that it will make appropriate provision for the preservation of
the rights of Members under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” shall refer to such
other bank or successor entity and the Plan shall continue in full force and
effect.

9.02     Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.

9.03     The Bank shall withhold or cause to be withheld from all benefits
payable under the Plan all federal, state, local or other taxes required by
applicable law to be withheld with respect to such payments.

9.04     No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void. Further, no right or interest
of a Member may be reached by any creditor of the Member.

 

14



--------------------------------------------------------------------------------

9.05     If the Committee shall find that any person to whom any amount is or
was payable under the Plan is unable to care for his affairs because of illness
or accident, or is a minor, or has died, then any payment, or any part thereof,
due to such person or his estate (unless a prior claim therefor has been made by
a duly appointed legal representative), may, if the Committee is so inclined, be
paid to such person’s spouse, child or other relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be in complete discharge of the liability of
the Plan and the Bank therefore.

9.06     All elections, designations, requests, notices, instructions, and other
communications from a Member, Beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.

9.07     The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.

9.08     No Committee member shall be personally liable by reason of any
instrument executed by him or on his behalf, or action taken by him, in his
capacity as a Committee member nor for any mistake of judgment made in good
faith. Consistent with applicable law, regulation or governing bylaw of the
Bank, the Bank shall indemnify and hold harmless the Retirement Fund or the
Savings Plan and each Committee member and each employee, officer or director of
the Bank or the Retirement Fund or Savings Plan, to whom any duty, power,
function or action in respect of the Plan may be delegated or assigned, or from
whom any information is requested for Plan purposes, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Bank) arising out
of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud or bad faith.

9.09     As used in the Plan, the masculine gender shall be deemed to refer to
the feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.

9.10     The captions preceding the Sections of the Plan have been inserted
solely as a matter of convenience and shall not in any manner define or limit
the scope or intent of any provisions of the Plan.

9.11     The Plan shall be construed according to the laws of the State of
Georgia in effect from time to time.

9.12     With respect to a specified employee (within the meaning of Code
Section 409A), payment of benefits under the Plan, if conditioned upon the
employee’s Termination of

 

15



--------------------------------------------------------------------------------

Employment, may not occur before the date that is six months after the
Participant’s Termination of Employment (or, if earlier, the date of death of
the Member).

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE FEDERAL HOME LOAN BANK of Atlanta has caused this
amended and restated Benefit Equalization Plan to be executed effective as of
the 1st day of January, 2011.

 

The Federal Home Loan Bank of Atlanta

By:

 

/s/ W. Wes McMullan

  President and Chief Executive Officer

 

Attest:

/s/ Julia S. Brown

Corporate Secretary

 

17